For the reasons assigned in the opinion this day handed down in the case of Henry G. Morgan v. Charles Henry Lanz Sr. et al., La.App., 195 So. 128, it is ordered that the judgment appealed from herein be and the same is hereby amended by decreasing the amount of the award made to the plaintiff, Frank R. Yeatman, for the use and benefit of his minor daughter, Stella Elizabeth Yeatman, from the sum of $4,000 to the sum of $3,500, and as thus amended, the same be affirmed. Appellants to pay all costs.